—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered September 12, 1996, convicting him of driving while intoxicated, upon his plea of guilty, and imposing sentence.Ordered that the judgment is affirmed.The defendant’s knowing and voluntary plea of guilty operates as a forfeiture of his right to challenge the statutory right to a speedy trial (see, People v Gerber, 182 AD2d 252).The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.